DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the bridged adjacent two electrode plates" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the bridged adjacent two electrode plates" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Besling et al. (2011/0163088).
Re claim 1, Besling et al. disclose a physical unclonable function (PUF) chip, comprising: a chip (10) with a top metal connection layer ([0004] Fig. 2); an array of spaced electrode plates (20A/20C) on the top metal connection layer of the chip; a deposition layer (30), on the top metal connection layer between each two adjacent electrode plates, wherein an opening is formed between the each two adjacent electrode plates in a row (spacing between electrode plates 20A/20C), and each two adjacent electrode plates are tangential to the opening formed between the two adjacent electrode plates; a conductive coating layer on the chip, the conductive coating layer including conductive particles (40) with randomly distributed size (Fig. 1A); and a package substrate, packaged with the chip including the conductive coating layer (Fig.3 [0071]).
Re claim 2, Besling et al. disclose wherein: the array of spaced electrode plates (22A/22C) are comb-shaped (Fig. 2).
Re claim 3, Besling et al. disclose wherein: the conductive coating layer (40) is coated in a region of the openings (spacing between electrode plates).
Re claim 4, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).
Re claim 7, Besling et al. disclose wherein: the electrode plates in the array of spaced electrode plates have a same size (Figs. 1A and 2).
Re claim 8, Besling et al. disclose wherein: the adjacent electrode plates in any row of the array of spaced electrode plates are arranged at equal intervals (Figs. 1A and 2).
Re claim 9, Besling et al. disclose wherein: a capacitor (20) formed by the bridged adjacent two electrode plates (20A/20C) is in a bridged capacitor state (Fig. 1A), and a capacitor formed by non-bridged adjacent two electrode plates (22A/22C) is in a normal capacitor state (Fig. 2).
Re claim 11, Besling et al. disclose wherein: the bridged adjacent two electrode plates (20a/20C) are electrically connected by conductive particles (40) distributed between the bridged adjacent two electrode plates (Fig, 1A).
Re claim 12, Besling et al. disclose wherein: randomly distributed bridges are formed between adjacent two electrode plates (20a/20C) due to the randomly distributed size of the conductive particles (40) (Fig. 1A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Besling et al. as applied to claims 1-3, 7-9, 11 and 12 above, and further in view of Feng et al. (2013/0233608).
Re claim 5, Besling et al. does not disclose further comprising: a detector, for detecting a connection state of a capacitor, formed by the adjacent electrode plates in a row having the deposition layer there-between; and a storage unit, for storing a detection result of the PUF chip.
Feng et al. disclose a detector, for detecting a connection state of a capacitor, formed by the adjacent electrode plates in a row having the deposition layer there-between; and a storage unit, for storing a detection result of the PUF chip ([0032]).
It would have been obvious to one of ordinary skill in the art to combine Besling et al. and Feng et al. to provide the detector and storage unit of Feng et al. into the device of Besling et al. to be able to detect a connection and make sure the device works.
Re claim 6, Feng et al. disclose wherein the storage unit is a nonvolatile memory ([0032] MUF).
Re claim 10, Feng et al. disclose wherein the conductive coating layer (904) is directly formed in each of the openings (1002) in the deposition layer (902) (Fig. 11A).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0373264 A1 disclose a similar configuration of a PUF chip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        October 6, 2021